internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no tam-108643-16 director director of field operations compliance practice area west taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ----------------------------------------------------------- ----------------------------- --------------- ----------------------------------------- ----------------- --------------- ---------------------- legend ----------- ------- ------- ------- ------- ------- ------- ------- state year year year year year year year amount a ------------------ amount b ------------------ amount c ------------------ amount d -------------------- tam-108643-16 issue whether the federally prescribed reserves for taxpayer’s reinsured risks under long- term care insurance contracts as of the close of year and thereafter should be computed under sec_807 of the sec_1 using the morbidity assumptions taxpayer used at the times the contracts were issued or the morbidity assumptions taxpayer used for statutory_reserves as of the close of year and thereafter conclusion the federally prescribed reserves for taxpayer’s reinsured risks under long-term care insurance contracts as of the close of year and thereafter should be computed under sec_807 using the morbidity assumptions taxpayer used for statutory_reserves as of the close of year and thereafter facts taxpayer is a life_insurance_company under part i of subchapter_l of the internal_revenue_code taxpayer is a member of a consolidated_group that files its federal_income_tax return based on a calendar tax_year taxpayer files its national association of insurance commissioners’ naic annual_statement with state 1’s department of insurance doi the naic annual_statement is maintained on a statutory accounting basis and conforms with statutory accounting principles sap the naic accounting practice and procedural manual appm which includes the saps was adopted as a component of the prescribed or permitted practice of the doi state insurers are subject_to the appm taxpayer enters into reinsurance and retrocession agreements under which it assumes risks of long-term care insurance policies taxpayer is required to compute and report reserves for these reinsurance and retrocession agreements to comply with state regulatory requirements under these requirements there are three types of reserves for long-term care insurance policies the unearned_premium_reserve the active lives reserve and the disabled lives or claim reserve the issue in this case involves the computation of the active lives reserve for a block of long-term care insurance policies issued in year and subsequent years block of policies taxpayer acquired the risks in the block of policies through multiple retrocession agreements covering policies written by several direct writers the retrocession agreements provide for reinsurance of guaranteed renewable non- unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as of year and year tam-108643-16 cancellable individual long-term care insurance policies on an indemnity coinsurance basis the naic’s health insurance reserve model_regulation model_regulation provides the reserve_method as well as the basis mortality morbidity interest and termination4 assumptions with which the active lives reserves for long-term care insurance must be computed model_regulation sec_4 b referring to the active lives reserves as contract reserves pursuant to sec_4 b b ii of the model_regulation the required minimum reserve for long-term care insurance policies issued after is the reserve calculated on the one-year full preliminary term method a one-year full preliminary term method generally requires the reserve to be computed with an assumption that effectively treats the first year of coverage as term_insurance with a first year terminal reserve of zero and a valuation net_single_premium determined as of the beginning of the second policy year in calculating the active lives reserves sec_4 b a of the model_regulation requires the use of minimum morbidity assumptions appendix a of the model_regulation provides tabular morbidity standards for some types of contracts but not for guaranteed renewable non-cancellable individual long-term care insurance policies such as the block of policies sec_4 b a of the model_regulation provides that for policies for which there are no standard morbidity tables a reserve shall be computed based on tables established for reserve purposes by a qualified actuary sec_4 b a of the model_regulation requires that the morbidity tables contain a pattern of incurred claims cost that reflects the underlying morbidity and not be constructed for the primary purpose of minimizing reserves in determining the morbidity tables sec_4 b a i of the model_regulation requires the actuary to use assumptions that represent the best estimate of anticipated future experience but not to incorporate any expectation of future morbidity improvement sec_4 c of the model_regulation provides that a reserve may be computed using alternative assumptions if such alternative assumptions produce a result at least as high as that required under minimum standards long-term care policies are generally written on a guaranteed renewable basis sec_816 provides that guaranteed renewable health insurance contracts are treated in the same manner as non-cancellable life and health insurance contracts morbidity is the probability and expected cost of claims that may be filed for care under the contract and that are used to determine the amount of the reserve termination or lapse rate is the rate that contracts are voluntarily terminated while state has not directly adopted the model_regulation the provisions of the model_regulation are incorporated in the appendix of the appm state insurers are subject_to the appm tam-108643-16 sec_4 d of the model_regulation provides that insurers must annually review the prospective contract liabilities to determine the continuing adequacy and reasonableness of the tabular reserve while giving consideration to future gross premiums thus to comply with the model_regulation taxpayer must annually review the liabilities for the block of policies taxpayer provides long-term care policy administration to all of the companies it reinsures under an administrative agreement that runs for the life of the last policyholder administrative duties include policy design pricing and the filing of both the policy forms and actuarial memorandum with the state regulator under a letter of authorization from the direct writer allowing taxpayer to file on its behalf the pricing is done using taxpayer’s best estimate of assumptions including the mortality rate the morbidity rate and the lapse rate taxpayer also utilizes the the mortality rate the morbidity rate and the lapse rate to calculate the direct writing company’s statutory_reserves and reports such reserves to the company there have never been commissioners’ standard morbidity tables prescribed by the naic that were permitted to be used in computing reserves for the block of policies under the insurance laws of states for both pricing and statutory reserve purposes for the block of policies taxpayer initially used morbidity tables original morbidity tables that reflected assumptions based on government nursing home tables and made adjustments using the experience data of its cedants direct writers and antecedent reinsurers because taxpayer did not have its own credible experience data pursuant to a regulatory audit by the doi for year through year the doi determined that taxpayer used the incorrect mortality_table for its statutory reserve methodology taxpayer incorrectly used joint life mortality tables instead of second to die mortality tables for the block of policies containing joint life second to die policies in determining statutory_reserves the lifespans under the joint life mortality tables were shorter than the second to die joint mortality tables as a result using the incorrect shorter lifespans produced a lower reserve than would have been calculated had the longer life span from the second to die mortality tables been used consequently the doi determined that taxpayer’s statutory reserve was too low effective for year the doi required taxpayer to change its joint life mortality assumptions thereby causing the amount of the statutory reserve to be significantly increased in order to minimize the amount of the required statutory reserve increase taxpayer requested a special accommodation from the doi to modify other reserve assumptions as well specifically taxpayer requested that the doi permit it to use current assumptions as of year based on its experience for morbidity and lapse rate in computing its reserves for the block of policies although the lapse rate had been less favorable than originally anticipated causing the total reserve to increase a bit more taxpayer’s morbidity experience had been more favorable than originally anticipated causing the total reserve to decrease significantly which served to reduce the amount of the overall statutory reserve increase following the correction of the mortality assumptions the doi accommodated taxpayer’s request and allowed tam-108643-16 taxpayer to use the updated assumptions for both its lapse and morbidity assumptions in addition the doi did not consider the change in the morbidity assumption to be a permitted practice that departs from the model_regulation when updating the morbidity assumptions taxpayer continued to use the morbidity assumptions based on government nursing home tables but adjusted those tables using its own experience instead of the experience of its cedants with these updated assumptions taxpayer established revised morbidity tables that it used to compute statutory_reserves for year year morbidity tables for statutory purposes taxpayer also changed its mortality assumptions for year and revised the lapse rate assumptions for federal tax purposes taxpayer incorporated the changes to the mortality lapse and morbidity assumptions in the computation of the tax reserve for the year federal_income_tax return the amount of the adjustment the difference in the amount of the reserve attributable to the revised assumptions would have been taken into account ratably over taxable years pursuant to sec_807 accordingly the amount of the proposed_adjustment amount a would be spread out over years thereby decreasing taxable_income for year through year subsequently taxpayer asserted that although it was proper to change the mortality lapse rate and morbidity assumptions in the computation of the reserves for statutory purposes it was only proper to change the mortality and lapse rate assumptions and not the morbidity assumptions in the computation of the reserves for federal tax purposes in other words taxpayer wanted to continue to use the original morbidity tables for purposes of computing the reserve for tax purposes despite the fact that it used year morbidity tables for statutory reserve purposes if taxpayer were to use the year morbidity tables for statutory purposes and the original morbidity tables for tax purposes the year reserves for each policy in the block of policies would be larger for tax purposes than for statutory purposes in addition the amount of the tax reserve for some of the block of policies would have been capped by the statutory reserve for those polices as provided by sec_807 if the taxpayer were to use the year morbidity tables for tax purposes for year the amount of the sec_807 adjustment would be amount b an additional_amount c in excess of the amount a amount b represents the increase resulting from the tax reserve being subject_to a statutory cap limit of amount d the doi notes that the change in the morbidity assumption is not a permitted practice provided the tables and calculations still satisfy the general requirements of the prescribed accounting practice in addition the doi notes that it is generally true that an insurer would be expected to notify the doi of a significant change in claim assumptions and if such change reduces calculated reserves would seek prior approval from the doi tam-108643-16 in determining the amount of the reserves for the block of policies for tax purposes taxpayer used the appropriate interest rate based on the year the block of policies were issued the reserve_method prescribed by the naic for each of the block of policies when it was issued was the one-year preliminary term method as required by sec_807 taxpayer correctly used the one-year preliminary term method in the calculation of the active lives reserves for both statutory and tax purposes in addition taxpayer computed the amount of the reserves for each policy in accordance with the statutory cap limitations in sec_807 law sec_805 allows an insurance_company to take a deduction for increases in certain life_insurance_reserves more specifically sec_807 provides that if for any taxable_year the closing balance of the items described in subsection c which includes life_insurance_reserves exceeds the opening balance the excess is taken into account as a deduction under sec_805 by contrast if the opening balance exceeds the closing balance the excess is included in gross_income under sec_803 the method of determining life_insurance_reserves for use in computing an insurance company’s taxable_income is prescribed in sec_807 for this purpose the reserve for a contract is generally equal to the greater of a the net_surrender_value of such contract or b the amount of the reserve determined under sec_807 in no event may the reserve for any contract exceed the amount taken into account with respect to that contract as of that time in determining the statutory_reserves reduced by any deferred and uncollected premiums taken into account in determining the statutory_reserves sec_807 flush language see also sec_811 sec_807 provides that the reserve for any contract must be determined using i the tax_reserve_method applicable to that type of contract ii the greater of the applicable_federal_interest_rate or the prevailing_state_assumed_interest_rate and iii the prevailing commissioner’s standard tables for morbidity or mortality adjusted as appropriate to reflect the risks such as substandard risks incurred under the contract which are not otherwise taken into account sec_807 provides that the tax_reserve_method for purposes of sec_807 for other contracts that are not life_insurance contracts annuity_contracts and noncancellable accident and health contracts other than a qualified_long-term_care_insurance_contract as defined in sec_7702b is the reserve_method prescribed by the naic which covers such contract as of date_of_issuance sec_807 provides that the term prevailing_commissioners’_standard_tables means with respect to any contract the most recent commissioners’ standard tables prescribed by the naic which were permitted to be used in computing reserves for that type of contract under the insurance laws of at least states when the contract was tam-108643-16 issued sec_807 provides that if the prevailing_commissioners’_standard_tables are changed the issuer may use the prior prevailing_commissioners’_standard_tables for the next three years if there are no commissioners’ standard tables applicable to a contract when the contract is issued sec_807 provides that the mortality and morbidity tables used for purposes of sec_807 shall be determined under the regulations prescribed by the secretary when the secretary by regulation changes the table applicable to a type of contract the new table shall be treated for purposes of sec_807 and for purposes of determining the issue dates of the contracts for which it shall be used as if it were a new prevailing commissioner’s standard table adopted by the 26th state as of a date specified by the secretary but no earlier than the date the regulation is issued sec_1_807-1 of the income_tax regulations provides that if there are no prevailing_commissioners’_standard_tables applicable to an insurance_contract when the contract is issued then the mortality and morbidity tables set forth under the regulation are used to compute the reserves under sec_807 sec_1_807-1 row specifies that for noncancellable accident_and_health_insurance active lives reserves issued after the insurer must use the tables used for naic annual_statement reserves sec_807 provides that if the basis for determining any item referred to in sec_807 as of the close of any taxable_year differs from the basis for determining that item as of the close of the preceding_taxable_year then so much of the difference between i the amount of the item at the close of the taxable_year computed on the new basis and ii the amount of the item at the close of the taxable_year computed on the old basis as is attributable to the contracts issued before the taxable_year is taken into account ratably over taxable years either as an increase or decrease in taxable_income beginning with the year following the year_of_change analysis i the tax_reserves for the block of policies must be computed using the year morbidity tables that were used on the naic annual_statement sec_807 provides specific rules for computing life_insurance_reserves including the use of the prevailing_commissioners’_standard_tables for morbidity or mortality adjusted as appropriate to reflect the risks such as substandard risks incurred under each contract that are not otherwise taken into account sec_807 the term prevailing_commissioners’_standard_tables means with respect to any contract the most recent commissioners’ standard tables prescribed by the naic that were permitted to be used in computing reserves for that type of contract under the insurance laws of at least states when the contract was issued sec_807 if there are no commissioners’ standard tables applicable to a contract when it is issued the mortality and morbidity tables to be used for purposes of calculating the life tam-108643-16 insurance reserves must be determined under regulations prescribed by the secretary sec_807 sec_1_807-1 sets forth the mortality and morbidity tables to be used to compute reserves if there are no commissioners’ standard tables applicable to an insurance_contract when the contract is issued for long-term care insurance products there has never been a prevailing commissioners’ standard table for morbidity so no such table existed when the block of policies were issued accordingly sec_807 requiring the use the prevailing commissioner’s standard table when the contract was issued does not apply instead sec_807 applies sec_807 provides that if there are no commissioners’ standard table applicable when a contract is issued the morbidity table is determined under regulations prescribed by the secretary sec_1_807-1 specifies the tables that taxpayer must use to compute reserves for different types of contracts the block of policies are noncancellable accident_and_health_insurance active lives reserves as described in sec_1_807-1 row and therefore taxpayer must use the t ables used for naic annual_statement reserves the tables that are to be used for the naic annual_statement reserves are prescribed by the model_regulation the model_regulation specifies morbidity standards in its appendix a for some types of contracts but does not specify a particular morbidity table for the block of policies the model regulations state that if no morbidity standards are specified in its appendix a as is the case here then the morbidity tables used must be established by a qualified actuary based on assumptions that represent the best estimate of anticipated future experience model_regulation sec_4 b a neither the service nor the taxpayer argues that the year morbidity tables were not established by a qualified actuary thus we assume the morbidity tables were established by a qualified actuary in addition the year morbidity tables were acceptable to the doi and otherwise met the requirements of sec_4 b of the model_regulation accordingly the year morbidity tables must be used to compute the reserve for tax purposes ii taxpayer’s position taxpayer makes several arguments that we have determined are not persuasive these arguments are discussed below a taxpayer argues that sec_807 and sec_1_807-1 require continued use of the tables used when the polices were issued taxpayer’s position is that the prevailing_commissioners’_standard_tables are defined in sec_807 exclusively by reference to tables that existed when the contract was issued taxpayer contends that although sec_1_807-1 by its terms is not limited to tables used for annual_statement reserves in the year of contract issuance when read in conjunction with the statute the regulation is limited by a temporal tam-108643-16 requirement that the specified table can only refer to tables used for annual_statement reserves in the year the contract is issued taxpayer argues that because sec_807 defines the term prevailing_commissioners’_standard_tables and that definition is determined as of the time the contract was issued the tables used pursuant to sec_807 cannot change after the contract is issued taxpayer misreads the statute the requirement to use prevailing_commissioners’_standard_tables to determine the tax reserve for a contract only applies when there is a prevailing commissioners’ standard table for that contract prevailing_commissioners’_standard_tables are the most recent commissioners’ standard tables prescribed by the naic and permitted to be used under the insurance laws of states when the contract was issued sec_807 there were no standard tables for the block of policies when they were issued let alone a standard table that was permitted to be used by states accordingly sec_807 is applicable because there were no commissioners’ standard tables applicable to any contract when it was issued as discussed above sec_807 refers to the treasury regulation which requires the use of the morbidity tables used for the naic annual_statement reserves the year morbidity table is that table accordingly taxpayer is required to use the year morbidity tables when computing its tax_reserves for year and year a treatise on life_insurance_reserves for tax purposes agrees that in situations like the one at issue the updated tables used for statutory purposes should be used to compute reserves for tax purposes instead of the tables that were used when the contracts were issued the below quotation references mortality tables instead of morbidity tables but the analysis is the same the regulation does not have the limiting language that says the reserve is the annual_statement reserve in effect at the time the contact was issued moreover the code requirement to use the mortality_table in effect when the contract was issued is limited to the prevailing table the language in the code does not restrict the use of a different table when there is no prevailing table permitting the use of a new table when the statutory annual_statement table is the table used to compute tax_reserves is consistent with the result reached in american financial group v united_states f 3d 6th cir in which the court held that when a statutory interest rate and statutory reserve_method are used in computing tax_reserves where the naic has issued no guidance or there is no prevailing view of the states if a company changes its annual_statement reserve_method or interest rate then tax_reserves must be computed using the new statutory method or interest rate edward l robbins richard n bush tax basis assets and liabilities of u s life tam-108643-16 b taxpayer argues that the original morbidity tables are prevailing tables taxpayer argues that the naic has prescribed tables for long-term care insurance reserves in the model_regulation that these tables are prevailing tables for purposes of sec_807 and that therefore such tables that existed when the contracts were issued must be used to compute reserves for tax purposes taxpayer misinterprets the definition of prevailing_commissioners’_standard_tables in sec_807 for there to be a prevailing commissioners’ standard table with respect to a contract there must have been a commissioners’ standard table prescribed by the naic and permitted to be used by at least states with respect to that contract there were no standard tables when the block of policies were issued instead of prescribing standard tables for long-term care contracts the model_regulation requires the actuary to establish his own table within certain parameters model_regulation b a contracts for which tabular standards are not specified in appendix a shall be valued using tables established for reserve purposes by a qualified actuary these are not commissioners’ standard tables the existence of which is a prerequisite for sec_807’s required use of commissioners’ standard tables that existed when a contract was issued because there were no commissioners’ standard tables when the block of policies were issued there can be no prevailing_commissioners’_standard_tables for the block of policies c taxpayer argues that requiring the use of year morbidity tables is inconsistent with notice_2010_29 taxpayer argues that the service’s position in this case is inconsistent with previously published guidance such as notice_2010_29 2010_1_cb_547 notice_2010_29 provides interim guidance on issues that arise under sec_807 and sec_816 as a result of the adoption of actuarial guideline a new commissioner’s annuity reserve_valuation method carvm effective date as relevant to taxpayer’s argument notice_2010_29 provides that actuarial guideline cannot be applied to determine the tax reserve for contracts issued prior to its effective date this is consistent with sec_807 which specifically requires that the tax_reserve_method to be used is carvm which is in effect on the date of the issuance of the contract see d b ii thus notice_2010_29 merely reiterates sec_807’s requirement that the method used to compute the reserve must be that which was in effect when the contract was issued insurers pincite for sake of comparison a standard table that is prescribed by the naic would be the commissioners disability table that must be used for disability_income benefits due to accident or sickness for contracts issued after date tam-108643-16 in contrast there is no requirement that the morbidity tables used to compute the tax_reserves for the block of policies for a given year be the same morbidity tables that were used when the block of policies were issued sec_807 imposes such a requirement if there was a prevailing commissioners’ standard table in existence when the contract was issued but there was no prevailing commissioners’ standard table when the block of policies were issued because there were no prevailing_commissioners’_standard_tables for the relevant contracts sec_807 applies as stated above sec_807 defers to regulations and these regulations require that the morbidity tables used for purposes of determining the tax reserve are those tables used for the naic annual_statement the year morbidity tables were used for the annual_statement so they must also be used to compute the tax_reserves e taxpayer argues that the one-year full preliminary term method requires the use of original morbidity tables taxpayer agrees that the reserve_method to be used in this case is the one-year full preliminary term method taxpayer argues however that the one-year full preliminary term method requires the use of the naic’s morbidity assumptions that existed when the block of policies were issued and that the year morbidity tables do not include the required morbidity assumptions as a consequence taxpayer believes that use of the year morbidity tables is inconsistent with the one-year full term preliminary method and cannot be used to determine the reserves for tax purposes taxpayer’s argument ignores the fact that sec_807 dictates what morbidity tables must be used to compute tax_reserves regardless of what morbidity tables would otherwise be used under the naic prescribed method specifically sec_807 provides as relevant here that the tax reserve for a contract must be determined using a the tax_reserve_method applicable to such contract b a certain interest rate and c the prevailing_commissioners’_standard_tables for mortality and morbidity where there are no commissioner’s standard tables applicable to the contract as is the case with the block of policies then sec_807 requires that the mortality and morbidity tables to be used are those prescribed in the regulations as discussed above the treasury regulations state that the morbidity tables to be used for the block of policies are those used for the naic annual_statement the morbidity tables used on the naic annual_statement for year and year are the year sec_807 provides that for a contract not described in sec_807 ii or iii which the policies are not the tax_reserve_method applicable to the contract is the reserve_method prescribed by the naic that covered the contract on the date_of_issuance the one-year full preliminary term method was the prescribed method when the policies were issued this is consistent with the model_regulation model_regulation sec_4 b b ii tam-108643-16 morbidity tables accordingly the year morbidity tables must be used to compute the tax_reserves f taxpayer argues that the year morbidity tables are not permitted by the naic model_regulation taxpayer argues that the year morbidity tables are not authorized by the naic model_regulation taxpayer claims that under the model_regulation morbidity assumptions can never change from those established at contract issuance in part because best estimate assumptions are generally understood to be no better than those submitted for original pricing even if it is general practice to not update the assumptions we do not need to address general practice only the specific facts of this situation these facts are unique in that taxpayer used incorrect mortality tables for its original pricing which must have been significantly different than the pricing that would have been if taxpayer had used the correct mortality tables it has not been made clear to us why in this situation taxpayer is bound to its original pricing assumptions or the authority under which taxpayer is prevented from updating its original pricing assumptions taxpayer clearly updated its assumptions for statutory purposes and the doi agreed to this update moreover the doi did not consider the change in the morbidity assumptions to be a permitted practice that departs from the model_regulation because the model_regulation does not preclude changes to morbidity tables to reflect current experience taxpayer’s revised morbidity tables are not prohibited by sec_1_807-1 as a variation of this argument taxpayer attempts to argue that taxpayer’s year morbidity tables are a state variation that is whenever the taxpayer must obtain doi approval to adopt more favorable reserve assumptions resulting in reserve weakening such approval is a state variation that is prohibited for tax purposes that is the approval is a state variation from the model_regulation here the model_regulation and the state rule are identical and both permit such a change there is no state variation the obligation to seek approval from the doi to change reserve assumptions does not make this a state variation from the model_regulation caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
